Title: To James Madison from William Radford, 9 February 1802 (Abstract)
From: Radford, William
To: Madison, James


9 February 1802, Richmond. Knowing that the office of Richmond postmaster is vacant and that General Guerrant has declined the appointment, asks JM to intercede on his behalf with the president for the position. Governor Monroe has promised to mention him to Jefferson, and John Harvie has written to Jefferson on his behalf. Asks JM to excuse the freedom he takes since “no intimacy exists between you, & myself.”
 

   RC (DLC). 2 pp.


   William Radford (d. 1803) was a Richmond merchant whose unsuccessful bid for the position of postmaster was also supported by George Wythe (Wythe to JM, n.d. [owned by Charles M. Storey, Boston, Mass., 1961]; Richmond Va. Gazette, and General Advertiser, 6 Apr. 1803).

